                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


                                                      MEMORANDUM DECISION AND
DAVID J. D’ADDABBO, et. al                           ORDER OVERRULING PLAINTIFFS’
                                                       OBJECTION TO MAGISTRATE
               Plaintiffs                                 JUDGE’S REPORT AND
                                                     RECOMMENDATION & ADOPTING
v.                                                   REPORT AND RECOMMENDATION

EVELYN SMITH, et al.,                                           Case No. 2:16-cv-854

               Defendants.                                      Judge Clark Waddoups


       Plaintiffs David J. D’Addabbo and Linda L. D’Addabbo, proceeding pro se, brought a

suit against Evelyn Smith, the IRS, and the United States. (Am. Compl., ECF No. 48.) In

response, the Defendants filed a Motion to Dismiss the Amended Complaint. (ECF No. 54.)

       The United States District Court Judge Clark Waddoups is the presiding judge in this

matter and has referred it to United States Magistrate Judge Evelyn J. Furse under 28 U.S.C. §

636(b)(1)(B). (ECF No. 4.) The matter is now before the court on a Report and Recommendation

from Magistrate Judge Furse, dated September 13, 2018. (ECF No. 62.) In the Report and

Recommendation, Magistrate Judge Furse recommended that the court grant the Defendants’

Motion to Dismiss the Amended Complaint “because [1] the Amended Complaint realleges

matters already dismissed, [2] the court lacks jurisdiction over the tax-related claims, and [3] the

Amended Complaint fails to state a claim upon which this Court can grant relief.” (ECF No. 62

at 2.) The Report and Recommendation is incorporated by reference. 28 U.S.C. § 636(b)(1)(B);

Fed. R. Civ. P. 72(b).

       Plaintiffs filed their Objection to the Recommendation on October 1, 2018. (ECF No.

63.) The Defendants filed a response on October 15, 2018. (ECF No. 65.) Plaintiffs also filed a

                                                 1
“Motion for Remedy” on November 1, 2018. Because of Plaintiffs’ Objection, (ECF No. 63) the

court reviews Magistrate Judge Furse’s report de novo. Northington v. Marin, 102 F.3d 1564,

1570 (10th Cir. 1996). Because Plaintiffs are proceeding pro se, the court must liberally construe

their pleadings, Haines v. Kerner, 404 U.S. 519, 520–21 (1972), but it cannot advocate for them,

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

       After careful review of the Amended Complaint, the Motion to Dismiss and all briefing,

the Report and Recommendation, Plaintiffs’ Objection, and the Defendants’ Response, the court

determines oral argument would not aid its disposition, AFFIRMS and ADOPTS Magistrate

Judge Furse’s recommendation in full, and dismisses Plaintiffs’ action. As a result, Plaintiffs’

“Motion for Remedy,” (ECF No. 66) is MOOT.

       SO ORDERED this 2nd day of November, 2018.



                                                         BY THE COURT:



                                                         ______________________________
                                                         CLARK WADDOUPS
                                                         United States District Judge




                                                 2
